DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and have been examined. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-10, 13-17 and 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a non-transitory computer-readable storage medium, and claims 15-20 are directed to a computer apparatus. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed to redeeming loyalty points, which is an abstract idea. Specifically, the claims recite “receiving… a request to redeem at least one loyalty point of a plurality of loyalty points of a loyalty points account;” “receiving…a cryptogram… associated with an account;” “transmitting…to a [entity], the cryptogram;” “determining…based on a [response] received from the [entity]…;” and “authorizing…based on the determination…the request to redeem the at least one loyalty point,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of receiving a royalty point redemption request, receiving account data, transmitting the account data for verification, determining a response based on the verification, authorizing the redemption request, which is a commercial or legal interactions. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as an application executing on a processor, a cryptogram from a contactless card, transmitting, by the application to a server, the cryptogram, a decryption result received from the server that the server decrypted the cryptogram, a non-transitory computer-readable medium including instructions, a processor, a computing apparatus comprising a processor and a memory storing instructions, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving… a request to redeem at least one loyalty point of a plurality of loyalty points of a loyalty points account;” “receiving…a cryptogram… associated with an account;” “transmitting…to a [entity], the cryptogram;” “determining…based on a [response] received from the [entity]…;” and “authorizing…based on the determination…the request to redeem the at least one loyalty point.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using an application executing on a processor, a contactless card, a server, a decryption result received from the server that the server decrypted the cryptogram, a non-transitory computer-readable medium including instructions, a processor, a computing apparatus comprising a processor and a memory storing instructions, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of marketing with referral tracking. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “receiving… a request to redeem at least one loyalty point of a plurality of loyalty points of a loyalty points account;” “receiving…a cryptogram… associated with an account;” “transmitting…to a [entity], the cryptogram;” “determining…based on a [response] received from the [entity]…;” and “authorizing…based on the determination…the request to redeem the at least one loyalty point.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of paying with loyalty points. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20 further describe the abstract idea of redeeming with loyalty points. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  For example, additional limitation, “receiving…authentication credentials for the account; and authenticating…the authentication credentials for the account” as recited in claims 6, 13  and 20, further recites the abstract idea of paying with loyalty points because it describes checking credentials of the user account, and does not improve the functioning of a computer nor does it improve a technology or technical field. The additional elements, “receiving, by the application from the server, a token generated by the server based on the combination of the cryptogram and a loyalty identifier” as recited in claims 2, 9 and 16, “generating, by the application, a barcode based on the token” as recited in claims 3, 10 and 17, “the cryptogram is based on a diversified key and a customer identifier, wherein the diversified key is based on a master key and a counter value…displaying, by the application based on the determination that the server decrypted the cryptogram, the plurality of points of the loyalty points account” as recited in claims 7 and 14, merely use a computer or processor to automate and/or implement the abstract idea and does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the dependent claims are also not patent eligible.
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bellenger et al. (US 11,296,862B2 (“Bellenger”)) in view of Barsoum et al. (US 2015/0235256A1 (“Barsoum”)).
Regarding claims 1, 8 and 15, Bellenger teaches a method comprising
receiving, by an application executing on a processor (Bellenger: Fig. 1, Fig. 2, 'communication device 102'), a request to [access data]; (Bellenger: Fig. 6, steps S108/S110; 13:4-44)
receiving, by the application, a cryptogram from a contactless card (Bellenger: Fig. 1, ‘user device 103’; 13:3 (user device 103 (e.g., contactless payment card)) associated with an account; (Bellenger: Fig. 6, steps 116/118/120; 12:63-13:3, 13:50-14:2, 14:21-29, 15:9-14)
transmitting, by the application to a server, the cryptogram; (Bellenger: Fig. 6, steps S118/S120/S122; 14:45-49, 15:9-14, 15:25-27)
determining, by the application based on a decryption result received from the server, that the server decrypted the cryptogram; and (Bellenger: Fig. 5 'authorizing computer 110, encryption/decryption module 110D0-2'; Fig. 6, steps 124/126/128; 10:12-18, 12:45-53,  15:28-41; 15:56-67) 
authorizing, by the application based on the determination that the server decrypted the cryptogram, the request to [access data]. (Bellenger: 15:56-67, 16:32-36) 
For claims 8 and 15, Bellenger teaches:
a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a processor, cause the processor to: (Bellenger: Fig. 1; 8:22-40)
a computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: (Bellenger: Fig. 1; 8:22-40)
Bellenger does not explicitly teach loyalty point redemption. However, in the same field of endeavor, Barsoum teaches:
receiving a request to redeem at least one loyalty point of a plurality of loyalty points of a loyalty points account; (Barsoum: Fig. 3, Fig. 4, Fig. 5, steps 510/520; ¶¶21-23, 25, 32, 41-42)
authorizing the request to redeem the at least one loyalty point. (Barsoum: Fig. 5, step 530;¶¶22, 32, 42 ('Pay Now'))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bellenger to include the support of loyalty point redemption, as disclosed in Barsoum, for allowing consumers to use mobile devices to complete transactions with redemption of loyalty points (Barsoum: ¶5).
Regarding claims 7 and 14, Bellenger in view of Barsoum teaches the method of claim 1, the non-transitory computer-readable storage medium of claim 8. Furthermore, 
Bellenger teaches 
wherein the cryptogram is based on a diversified key and a customer identifier (Bellenger: Fig. 8; 7:38-43, 12:63-13:3 (user device 103 (e.g., contactless payment card)), 19:26-20:33), wherein the diversified key is based on a master key and a counter value (Bellenger: Fig. 8; 12:63-13:3 (user device 103 (e.g., contactless payment card)), 19:26-20:33), the method further comprising:
displaying, by the application based on the determination that the server decrypted the cryptogram, [confirmation message]. (Bellenger: 16:31-36)
Barsoum teaches displaying the plurality of points of the loyalty points account (Barsoum: Fig. 3/4; ¶¶32, 40).
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bellenger in view of Barsoum as applied to claims 1, 8 and 15 further in view of Nagasundaram et al. (US 10,515,358B2 (“Nagasundaram”)).
Regarding claims 2, 9 and 16, Bellenger in view of Barsoum teaches the method of claim 1, the non-transitory computer-readable storage medium of claim 8 and the computing apparatus of claim 15. Furthermore, 
Bellenger teaches 
receiving, by the application from the server, a token (Bellenger: Fig. 6, steps 134/136; 16:13-26) generated by the server based on a combination of the cryptogram and a loyalty identifier.
Bellenger in view of Barsoum does not explicitly teach a token generated by the server based on a combination of the cryptogram and a loyalty identifier.
Nagasundaram teaches a token generated by the server based on a combination of the cryptogram and a loyalty identifier. (Nagasundaram: Fig. 1, items 120/160, Fig. 2, Fig. 3, step 307; 4:4-23, 12:28-34, 12:43-47, 21:34-54, 22:5-13) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bellenger in view of Barsoum to include the support of token generation, as disclosed in Nagasundaram, to provide context including any important or relevant information associated with a token to a number of entities (Nagasundaram: 1:41-44).
Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bellenger in view of Barsoum and Nagasundaram as applied to claims 2, 9 and 16 further in view of McMullan et al. (US 2015/0262161A1 (“McMullan”)).
Regarding claims 3, 10 and 17, Bellenger in view of Barsoum and Nagasundaram teaches the method of claim 2, the non-transitory computer-readable storage medium of claim 9 and the computing apparatus of claim 16. Furthermore, 
Bellenger in view of Barsoum and Nagasundaram does not explicitly teach the following limitation, however, in the same field of endeavor, McMullan teaches
generating, by the application, a barcode  based on the token. (McMullan: ¶¶63-65)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bellenger in view of Barsoum and Nagasundaram to include the support of barcode generation based on the token, as disclosed in McMullan, for providing secure and convenient means for making transactions (McMullan: ¶8).
Regarding claims 4, 11 and 18, Bellenger in view of Barsoum, Nagasundaram and McMullan teaches the method of claim 3, the non-transitory computer-readable storage medium of claim 10 and the computing apparatus of claim 17. Furthermore, 
McMullan teaches 
displaying, by the application, the barcode on a display; and (McMullan: ¶65)
scanning, by a scanning device, the barcode to redeem the at least one loyalty point. (McMullan: ¶65)
Regarding claims 5, 12 and 19, Bellenger in view of Barsoum, Nagasundaram and McMullan teaches the method of claim 4, the non-transitory computer-readable storage medium of claim 11 and the computing apparatus of claim 18. Furthermore, 
Nagasundaram teaches 
wherein the token specifies at least one restriction for redeeming the at least one loyalty point based on the barcode. (Nagasundaram: Fig. 2; 4:4-23, 6:63-7:2)
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellenger in view of Barsoum as applied to claims 1, 8 and 15 further in view of Ngo et al. (US 2022/0019995A1 (“Ngo”)).
Regarding claims 6, 13 and 20, Bellenger in view of Barsoum teaches the method of claim 1, the non-transitory computer-readable storage medium of claim 8 and the computing apparatus of claim 15. Furthermore, 
Bellenger in view of Barsoum does not explicitly teach the following limitation, however in the same field of endeavor, Ngo teaches 
prior to receiving the request: receiving, by the application, authentication credentials for the account; and (Ngo: Fig. 12; ¶¶114, 267, 274, 276, 280)
authenticating, by the application, the authentication credentials for the account. (Ngo: Fig. 12; ¶¶114, 267, 274, 276, 280)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bellenger in view of Barsoum to include the support of account credential authentication, as disclosed in Ngo, for enhancing the security of a communication device when conducting a transaction using the communication device (Ngo: ¶181).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (US 2014/0074581A1) teaches managing service provider loyalty programs.
Miryala (US 2019/0066089A1) teaches secure transaction using digital barcodes.
Wellner (US 9864993B2) teaches account authentication with chip card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685